DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-28, 31-38, and 41-51 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over U.S. Patent 8,235,938 to Eggers et al. in view of U.S. Patent 8,359,338 to Butterfield et al.
As to claims 1 and 31, Eggers discloses a method for generation of a patient care device-specific configuration output for use by a user when transcribing information from the configuration output to a patient care device for a therapy order corresponding with a therapy to be administered to a patient, comprising:
receiving (302) an order that includes at least a portion of a therapy description corresponding to a therapy to be administered to a patient (Eggers column 7 lines 15-35) ;
identifying (304) patient care device to be used to administer the therapy to the patient, wherein the patient care device has at least one predetermined configuration protocol for therapy administration (Eggers columns 7-8); and
generating (316) a configuration output for the order comprising patient care device configuration data for use in manual configuring the patient care device for administration of the therapy, the configuration output being based at least in part on at least a portion of each of the corresponding therapy description and the predetermined configuration protocol (Eggers column 13 and 14);
retrieving, in the configuration output generator from a pharmacy work flow management system over a network, the dose concentration corresponding the drug name specified by the order  (Eggers column 8 lines 46-67 and column 9 lines 1-42);
accessing via the configuration output generator over a network an electronic medical record associated with the patient to determine the patient weight (Eggers column 7 lines 15-20);
generating a label (262, 262!) comprising the configuration output for use by the user when transcribing the patient care device configuration data for manual entry of the patient care device configuration data at the patient care device for administration of the therapy to the patient; and (Eggers column 13 and 14);
affixing the label (262. 262:) to receptacle (250) associated with the therapy to be administered to the patient using the patient care device configuration data at the patient care device for administration of the therapy to the patient (Eggers column 13 and 14).
However, Eggers does not explicitly teach the predetermined configuration protocol is specific to the patient care device and wherein the patient care device includes a user interface, such that the user configures the patient care device by manually entering the patient care device configuration data at the user interface.
Butterfield discloses identifying a type of patient care device (claim 1 see device type module), the predetermined configuration protocol is specific to the patient care device and wherein the patient care device includes a user interface, such that the user configures the patient care device by manually entering the patient care device configuration data at the user interface (Butterfield abstract and column 15 lines 1-26). Examiner notes that while the interface is a functional element, the claim also recites an intended use of the interface “such that the user configures the patient care device by manually entering the patient care device configuration data, derived from the generated configuration output label” and further the wherein clause “wherein the user interface of the patient care device enables the user to program the patient care device without having to access the network by manually entering the patient care device configuration data as arranged on the label”. What a user was thinking about when entering data is not a function of the interface, but rather, an intended use. This element does not patentably distinguish that which is claimed from the prior art.
The limitations drawn to the text of the label, writing the dose concentration the administration rate, the volume to be infused and the patient weight to the corresponding fields of the configuration output and “a predetermined sequence in which patient care device configuration data is to be entered into a user interface of a patient care device, arranged according to the predetermined sequence in which the patient care device configuration data is to be entered into the user interface of the patient care device” and text of the order “including at least an order number, a patient identifier, a drug name, and a dose amount for a first time duration”  are non-functional descriptive material. While Eggers and Butterfield do not explicitly teach “arranging, via the configuration output generator, the configuration output including the patient care device configuration data based on a type of the identified patient care device and the predetermined sequence in which the patient care device configuration data from the order is to be entered into the user interface of the patient care device.”
However these differences are only found in the non-functional information printed on the label. The content of the label is not functionally related to the functions of the order entry system and configuration output generator. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of printed matter as taught by Eggers and Butterfield because such information does not functionally relate to the computer system and merely using different label data from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
As to claim 2 and 32, see the discussion of claim 1, additionally, Eggers discloses the method wherein the therapy to be administered comprises administration of an IV fluid (252) to a patient using an infusion device (200) (Eggers column 13 and 14).
As to claim 3 and 33, see the discussion of claim 2, additionally, Eggers discloses the method wherein the order comprises a dose order including a dose description corresponding to the IV fluid (252) to be administered (Eggers column 6 lines 49-67).
As to claim 4 and 34, see the discussion of claim 3, additionally, Eggers discloses the method wherein the IV fluid comprises at least one of the following: or any other type of IV fluid (Eggers column 6 lines 49-67).
As to claim 5, see the discussion of claim 1, additionally, Eggers discloses the method wherein at least one of the identifying step (304) and the generating step (316) is at least partially completed in a computer-automated manner (Eggers abstract).
As to claim 7 and 45, see the discussion of claim 1, additionally, Eggers discloses the method wherein the predetermined configuration protocol comprises a predetermined data input sequence for input of a plurality of patient care device configuration data (Eggers column 13 and 14).
As to claim 8 and 46, see the discussion of claim 7, additionally, Eggers discloses the method configuration output is presented on the label (262) in accordance with at least a portion the predetermined data input sequence (Eggers column 13 and 14).
As to claim 9, see the discussion of claim 8, additionally, Eggers discloses the method further comprising:
inputting a corresponding plurality of patient care device configuration data from the configuration output presented on the label (262) to the patient care device (140) in accordance with the predetermined data input sequence (Eggers column 13 and 14).
As to claim 10, see the discussion of claim 9, additionally, Eggers discloses the method wherein the inputting includes entering the corresponding plurality of patient care device configuration data at the patient care device (140) manually by a user (Eggers column 13 and 14).
As to claim 11, see the discussion of claim 10, additionally, Eggers discloses the method wherein
operation of the patient care device (140) is at least partially based on the inputting step (Eggers column 13 and 14).
As to claim 12 and 44, see the discussion of claim 11, additionally, Eggers discloses the method wherein the plurality of patient care device configuration data comprise at least one of the following types of data:
data indicative of dose concentrations (Eggers column 13 and 14).
As to claim 13, see the discussion of claim 1, additionally, Eggers discloses the method wherein the identifying step (304) includes:
identifying one of a plurality of types of patient care devices to be used to administer the therapy to the patient, wherein each one of the plurality of patient care devices has a different predetermined configuration protocol (Eggers column 13 and 14).
As to claim 14, see the discussion of claim 13, additionally, Eggers discloses the method wherein the identifying step (304) is completed, based at least in part, upon a location of the patient within a patient care facility (Eggers columns 12 and 13).
As to claim 15, see the discussion of claim 13, additionally, Eggers discloses the method wherein the generating (316) step is completed, based at least in part, upon a location of the patient within a patient care facility (Eggers columns 13 and 14).
As to claim 16, see the discussion of claim 1, additionally, Eggers discloses the method further comprising:
analyzing the therapy description in relation to at least a portion of the predetermined configuration protocol to determine if the therapy description conforms to the portion of the configuration protocol (Eggers column 13 lines 33-40).
As to claim 17, see the discussion of claim 16, additionally, Eggers discloses the method, further comprising:
providing an output alert at a user interface device when the therapy description is in nonconformance with the portion of the configuration protocol (Eggers column 13 lines 33-40); and
receiving, in response to the output alert, therapy information corresponding to the order that conforms to the portion of the configuration protocol, wherein the therapy information is used in the generating step (316) (Eggers column 13 lines 33-40).
As to claim 18, see the discussion of claim 17, additionally, Eggers discloses the method further comprising:
requiring receipt of the therapy information that conforms to the portion of the configuration protocol prior to completion of the generating step (Eggers column 13 lines 33-40).
As to claim 19, see the discussion of claim 18, additionally, Eggers discloses the method wherein the portion of the configuration protocol comprises at least one configuration parameter (Eggers column 13 and 14).
As to claim 20, see the discussion of claim 19, additionally, Eggers discloses the method wherein the nonconformance of the therapy description comprises at least one missing configuration parameter (Eggers columns 13 and 14).
As to claim 21, see the discussion of claim 19, additionally, Eggers discloses the method wherein the nonconformance of the therapy description comprises contradictory information related to the at least one configuration parameter (Eggers columns 13 and 14).
As to claim 22, see the discussion of claim 19, additionally, Eggers discloses the method further comprising:
converting (312) at least a portion of the therapy description from a first form that does not conform with the portion of the configuration protocol to a second form that does conform to the portion of the configuration protocol (Eggers columns 13 and 14).
As to claim 23, see the discussion of claim 22, additionally, Eggers discloses the method wherein the converting step includes:
performing a unit of measure conversion on at least one portion of the dose description (Eggers column 8 lines 50-67).
As to claim 24, see the discussion of claim 19, additionally, Eggers discloses the method wherein the portion of the configuration protocol comprises the entire configuration protocol for the identified patient care device (140) (Eggers column 13 and 14).
As to claim 25, see the discussion of claim 1, additionally, Eggers discloses the method wherein the identifying step (304) is at least partially determined based on at least a portion of the order (Eggers column 13 and 14).
As to claim 26, see the discussion of claim 25, additionally, Eggers discloses the method wherein the identifying step (304) includes:
assigning the order to a patient care device at least partially based on a portion of the order (Eggers column 12 and 13 wherein this step may be performed by a e.g. nurse who selects the IV device for an IV order).
As to claim 27, see the discussion of claim 26, additionally, Eggers discloses the method wherein the portion of the order on which the identifying step (304) is at least partially based comprises at least one of:
an identity of the therapy (Eggers column 13 and 14).
As to claim 28, see the discussion of claim 1, additionally, Eggers discloses the method wherein the configuration output includes an identification of the patient care device (140) to be used to administer the therapy to the patient (Eggers column 12 and 13 identifying a class of devices (infusion devices) anticipates identifying a patient care device).
As to claim 42, see the discussion of claim 41, additionally, Eggers discloses the system wherein
the user interface corresponds to the configuration protocol of the patient care device (140) (Eggers columns 7-8).
As to claim 43, see the discussion of claim 42, additionally, Eggers discloses the system wherein the label (262) includes one or more portions of configuration data corresponding to at least a portion of the configuration protocol (Eggers column 13 and 14).
As to claim 47, see the discussion of claim 46, additionally, Eggers discloses the system wherein the user interface is operable to receive the corresponding plurality of configuration data in the predetermined data input sequence (Eggers column 7 and 8).
As to claim 48, see the discussion of claim 47, additionally, Eggers discloses the system wherein the corresponding plurality of configuration data is manually entered to the patient care device (140) by a user (Eggers column 13 and 14).
As to claim 49, see the discussion of claim 48, additionally, Eggers discloses the system wherein the patient care device (140) is a configurable infusion pump (Eggers column 13 and 14).
As to claim 50, see the discussion of claim 49, additionally, Eggers discloses the system wherein the receptacle (250) includes an IV fluid (252), wherein the receptacle (250) is in operative communication with an administration set (256), and wherein the administration set (256) is operatively engaged by the configurable infusion pump for controlled delivery of the IV fluid (252) to a patient (Eggers column 13 and 14).
As to claim 51, see the discussion of claim 50, additionally, Eggers discloses the system wherein the IV fluid (252) is administered to the patient at least partially based on the corresponding plurality of configuration data input at the configurable infusion pump (Eggers column 13 and 14).
Response to Arguments
Applicant argues that Eggars discloses an interface integrated into an infusion pump while the claims are directed to a server. While the intended use of the invention is “to enable the user to program the patient care device without having to access the network” this does not describe structural elements of the computer. That is, the software described in Eggars teaches the same features as the “generator” of Applicants invention. The claim language does not preclude the software and corresponding hardware from being computing elements inside an infusion pump.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZA A LAM/Primary Examiner, Art Unit 3686